                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW MEXICO

ALREE SWEAT,

       Petitioner,

vs.                                                                          Civ. No. 19-987 JB/GJF

STATE OF NEW MEXICO,

       Respondent.

            ORDER DENYING MOTION FOR APPOINTMENT OF COUNSEL

       THIS MATTER is before the Court on the Motion for Appointment of Counsel filed by

Petitioner Alree Sweat [ECF 3]. The Court will deny the Motion.

       Petitioner is a prisoner in the custody of the State of New Mexico and seeks habeas corpus

review of his New Mexico conviction and sentence under 28 U.S.C. § 2254. There is no right to

appointment of counsel in a habeas corpus case under 28 U.S.C. § 2254. Instead, the decision

whether to request assistance of counsel rests in the sound discretion of the Court. See, e.g.,

Coleman v. Thompson, 501 U.S. 722 (1991); Swazo v. Wyoming Dep't of Corr. State Penitentiary

Warden, 23 F.3d 332, 333 (10th Cir. 1994). In determining whether to appoint counsel, the district

court should consider the merits of the litigant's claims, the nature and complexity of the factual

and legal issues, and the litigant's ability to investigate the facts and to present his claims. Hill v.

SmithKline Beecham Corp., 393 F.3d 1111, 1115 (10th Cir. 2004).

       The Court has reviewed the Petition and subsequent filings in light of the foregoing factors.

Petitioner appears to understand the issues in the case and to be representing himself in a capable

manner. See Lucero v. Gunter, 52 F.3d 874, 878 (10th Cir. 1995). Accordingly, the Court will

deny the Motion for Appointment of Counsel.




                                                   1
      IT IS ORDERED that the Motion for Appointment of Counsel filed by Petitioner Alree

Sweat [ECF 3] is DENIED.

      SO ORDERED.




                                        _______________________________________
                                        THE HONORABLE GREGORY J. FOURATT
                                        UNITED STATES MAGISTRATE JUDGE




                                           2
